Citation Nr: 1301755	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-41 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.



REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly III, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Historically, service connection for post-traumatic stress disorder (PTSD) was granted in a September 1991 rating decision.  A 10 percent rating was assigned, effective February 22, 1991.  The Veteran appealed the assigned effective date, and, via a January 1992 rating decision, an earlier effective date for the grant of service connection was assigned from February 22, 1990.  In addition, an August 1992 rating decision increased the disability rating to 30 percent, effective June 23, 1992.  In an October 1993 Board decision, the Board assigned an earlier effective date of July 19, 1978, for the grant of service connection for PTSD.  This determination was implemented in a November 1993 rating decision.  

In April and in May 1997, the Veteran was afforded VA psychiatric examinations.  The April 1997 examination included a mental status examination showing that the Veteran had PTSD.  The global assessment of functioning (GAF) score was 25.  The examiner noted that the Veteran had a polysubstance dependence which was continuous and included alcohol, marijuana, and cocaine.  He was also diagnosed as having a substance induced psychotic disorder which was cocaine induced and productive of delusions.  The examiner opined that the Veteran was not competent to manage funds.  The examiner suggested that a fiduciary be appointed.  In May 1997, a mental status examination again confirmed that the Veteran had PTSD and a GAF score of 38 was assigned.  It was noted that the Veteran was unable to hold down a job, had very few friends, and essentially lived a homeless life.  During the evaluation, the Veteran indicated that he was taking narcotics, but was basically using them beyond the prescribed parameters.  He also related that he had a history of using multiple illegal drugs and reported that when under the influence of these drugs, his feelings were deadened.  

In a subsequent June 1997 rating decision, a finding of incompetency was proposed.  Thereafter, a July 1997 rating decision determined that the Veteran was not competent to handle the disbursement of funds.  Although the Veteran requested that his spouse be appointed as his fiduciary, VA appointed C.D., and then later, S.D.F., followed by a financial institution, as the fiduciaries.

During the following decade, the Veteran was incarcerated on more than one occasion for threatening other persons.  In March 2009, his former representative revoked the power of attorney due to death threats that had been made against VA personnel.  The Veteran was arrested for that action.  A review of the record does in fact show, as documented in a January 8, 2009 Report of Contact, that the Veteran threatened a VA employee with actions which would cause death.  He then called back the next day and said that he was not threatening anyone.  He expressed displeasure with the way that his money was being handled and indicated that he would like to receive the money himself.  In February 2009, the Veteran submitted further correspondence in which he asserted that he was competent and that VA's finding of incompetency should be changed.  

In May 2009, the Veteran was evaluated by VA.  His cognition testing was within normal limits with strong abilities in memory and aspects of language functioning.  The examiner stated that the Veteran's performances on cognitive testing did not raise any concern regarding his ability to make his own financial decisions and did not suggest a need for a payee.  However, the examiner stated that he would defer to his psychiatrist if there was evidence that there was substance abuse or emotional control issues which would significantly impact his financial decision-making capacity in daily life.  

In a July 2009 letter, the Veteran's VA psychiatrist indicated that the Veteran was no longer in need of a payee.  The Veteran was described as being cognitively intact and aware of his finances.  The examiner stated that the Veteran was not currently abusing any substances that would impair his judgment and any impulsivity from his PTSD.

In August or September 2009 (both dates are marked on the report), the Veteran was afforded a VA psychiatric examination.  A mental status examination was performed which resulted in diagnoses of PTSD and polysubstance abuse, in remission.  The examiner discussed the current payee situation with the Veteran.  The Veteran was able to state his sources of income and how much he received from each source.  He was also able to discuss his current financial status including his assets and debts.  He reported to the examiner that he did not have a payee for his Social Security Administration benefits.  The examiner noted that the Veteran was initially given a payee because of his alcohol and drug abuse issues, but those abuse problems were currently in remission.  The examiner stated that the Veteran had a history of spending VA money inappropriately when he was abusing drugs and alcohol, but he was not longer abusing those substances.  The Veteran's history of making inappropriate threats and of his anger/impulse issues was noted, but the examiner indicated that the recent records did not clearly show that he was incapable of managing money.  It was noted that he had the cognitive capacity to manage money.  

However, in VA outpatient reports, it was conversely shown that the Veteran was in fact still using drugs.    The Veteran was hospitalized from October 23, 2008 to October 30, 2008.  During the time of admission, a urine toxicology screen was positive for marijuana.    An August 18, 2009 report also reflected a positive drug screen for cocaine. On October 27, 2009, the VA examiner who conducted the most recent examination provided an opinion that due to these findings of positive substance abuse, she changed her opinion and found that the Veteran did not have the capacity to handle his finances due to substance abuse.

In June 2010, the Veteran was examined by another VA examiner.  This examiner discussed the Veteran's case with the examiner who performed the August/September 2009 examination.  It was noted that since the earlier examination, the Veteran had been psychiatrically hospitalized with diagnoses of adjustment disorder with behavioral disturbance, PTSD and polysubstance dependency.  He had experienced a relapse with cocaine and marijuana use.  However, it was noted that a recent January 14, 2010 drug screen was negative for cocaine.  Currently, the Veteran was under psychiatric care and attended PTSD support groups.  It was noted that he was quite compliant with his overall outpatient psychiatric appointments.  The examiner noted that he did not find any recent positive drug screens.  A mental status examination was performed.  His mental cognition was intact.  The Veteran expressed that he had been quite irritable about his VA payee status and discussed the situation with the examiner.  

With regard to his capacity to mange his financial affairs, the examiner discussed the case with the prior VA examiner, reviewing the claims file, noting the Veteran's psychiatric testing, as well as statements made in the claims file that the Veteran was capable of managing his financial affairs in his best interests.  The Veteran was able to provide his approximate bill amounts including his rent.  His wife stated that he did not misappropriate money and had actually done considerably better in regard to his mental status as opposed to before.  The Veteran himself was able to perform simple calculations.  In addition, the Veteran stated that he had no plans whatsoever to utilize drugs.  The Veteran stated that he was amenable to having his wife be his payee.  His wife said that she would not allow the Veteran to use money to purchase drugs.  The examiner went on to note that the Veteran had no periods of remission with his substance abuse problem, but this statement conflicts with early notations, as indicated above.  The examiner concluded that he did not feel that the Veteran himself was capable of handling his finances, but felt that his wife should be appointed as his payee.  There was no evidence, according to the examiner, that the Veteran's wife had any chemical dependency issues herself, and both readily had agreed to this arrangement.

The Veteran's spouse was subsequently appointed as his fiduciary in September 2010.  A September 2012 letter contained in VA's Virtual System reflects that the Veteran's assets had been transferred to her.  However, he nonetheless has continued his appeal, asserting that he is competent to manage his own financial affairs.

For VA purposes, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id.  There is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

The Board finds that there are currently insufficient medical findings to assess whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, at the present time.  The longitudinal record shows that the Veteran was determined to be incompetent by VA due to his totally disabling PTSD as well as his substance abuse issues, apparently part and parcel of his PTSD as they were a basis for the incompetency determination.  His most recent VA examination basically indicated that the Veteran was not currently abusing alcohol or drugs, although the examiner made a comment that there were no periods of remission, after indicated that the last drug screen was negative and there had not been any recent positive drug screens.  In addition, the examiner, in the AXIS I diagnosis, indicated that the Veteran's polysubstance dependence was in remission.  Since the Veteran's polysubstance abuse played a primary role in the initial and continued findings of incompetency, in combination with the PTSD, causing the Veteran to lack the mental capacity to contract or to manage his own affairs, and, in fact causing cocaine induced psychosis, the Board finds that it is imperative to determine through the appropriate drug testing, if the Veteran's polysubstance abuse is in fact in remission, given the contradictions in the recent medical report and the record overall.  Also, even if the polysubstance abuse is in remission, a medical opinion is necessary to determine if the Veteran's PTSD and/or other psychiatric impairments, result in his having a lack of mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  The VA June 2010 VA examiner essentially indicated that the Veteran was not abusing drugs and was cognitively intact, but nevertheless felt that he was incompetent.  A determination regarding the Veteran's ability to have the mental capacity to contract or to manage his affairs, can best be made via a VA psychiatric examination.  Although the VA examiner in June 2010 felt that the act of appointing the Veteran's wife as his payee was a "reasonable compromise," that is not the legal standard in this case.  

In addition, since the case is being remanded, all recent VA medical records from the Chillicothe VA Medical Center and Cincinnati VA Medical Center, as well as the complete records of the Veteran from the Social Security Administration, should be obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Chillicothe VA Medical Center and Cincinnati VA Medical Center.

2.  Obtain from the Social Security Administration a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.  It should also be determined if the Veteran has a payee/fiduciary for those benefits.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The record should be made available to and reviewed by the examiner.  All indicated tests should be performed, including psychiatric testing as well as drug screen testing.  The examiner must also conduct a detailed mental status examination.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  

The examiner should provide an opinion as to whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  

All findings, conclusions, and opinions must be supported by a clear rationale.

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


